DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-13 in the reply filed on January 21, 2021 is acknowledged.
Claims 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign: 2 (object) first occurs in abstract and paragraph [0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding Claim 1, the phrase "foil- or sheet-like" renders the claim indefinite.  The phrase is synonymous with “foil, or the like” and “sheet, or the like”.  The phrase “or like material” is a listed example in MPEP 2173.05(d) of example that has been held to be indefinite.  Other claims are rejected by dependence.  Regarding Claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding Claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding Claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding Claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding Claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding Claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Regarding Claims 12 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 2011/0241947).
Regarding Claim 1, Scott discloses a method for additively manufacturing of three-dimensional objects (abstract, paragraph [0001]) by means of successive layerwise (paragraph [0010] selective irradiation (Fig.1 paragraph [0064]  laser beam – 65 for irradiating the powder spread over the build surface – 45) and consolidation of layers of a build material which can be consolidated by means of an energy source (paragraph [0002]), wherein a carrying unit is provided that is adapted to carry the object to be built (Fig. 2, 4 paragraphs [0010] [0065] build platform – 40 build support – 100 base-layer – 110), characterized in that at least one foil- or sheet-like carrying element (Fig. 2 paragraph [0037] [0070]) preferably the base-layer – 110  is a mesh, film, sheet or foil made from a material to which the build material can be adhered) is detachably connected with the carrying unit ([paragraph 0070]), wherein the carrying element provides a surface on which the object is additively built (paragraph [0014]), wherein at least one part of the carrying element is part of at least one object to be built (paragraphs [0041] [0065] use of the same material for the foil and for the build material).
Regarding Claim 2, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that at least one connection means (Fig. 2 paragraph [0065] clamps – 120) of the carrying unit (Fig. 2 build platform – 40), in particular a connection surface (Fig. 2 paragraph [0065] upper surface – 41), is used for, in particular detachably, connecting the carrying element (Fig. 2 paragraph [0065] build-support – 100  base-layer – 110) to the carrying unit (Fig.2 paragraphs [0030] [0037] removing the base-layer and the three-dimensional object from the base-layer of the apparatus).
Regarding Claim 3, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that the at least one carrying element is supported via at least one support element, in particular supported relative to the carrying unit (Fig. 2 paragraphs [0037] [0065] build-support – 100, securing a removable base-layer to the build-support of an apparatus for forming a three-dimensional object by layer-wise addition of a build material),
Regarding Claim 4, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that a position of at least one support element, in particular for supporting the carrying element, is defined dependent on a position of the object on the carrying element (Fig. 2 paragraph [0065] build-support – 100 base-layer – 110 object – 30 the build platform incorporates both a build-support and a base-layer that is removably securable to the build-support to which the object can be anchored during its formation).
Regarding Claim 5, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that the at least one carrying element limits at least one recess in the carrying unit and/or is at least partially received in the recess with the carrying element connected to the carrying unit (Fig. 6 paragraph [0073] the build-support is a modular component made of two copper plates bolted together; hollow interior and gaseous communication between the channel – 610 and the holes – 670).
Regarding Claim 6, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that a carrying unit with a recess comprises at least one opening is used (Fig. 6 paragraph [0073]  channel – 610).
Regarding Claim 7, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that the opening is connectable or connected to a suction unit, wherein a negative pressure and/or a positive pressure is generated in the recess (via the suction unit (Fig. 6 paragraph [0073] [0074] gas channel – 610 is coupled to vacuum pump).
Regarding Claim 8,  Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that the carrying element is detachably connected to the carrying element via at least one force-locking, in particular via a screw connection, and/or positive-locking, in particular a tongue and groove connection, and/or substance bonded, in particular an adhesive, connection (Fig. 2 paragraphs [0065] [0067] the base-layer is secured over the surface of the build-support by means of clamps – 120; also additional constraint clamps). 
Regarding Claim 9, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that the carrying element is detachably connected to the carrying unit via at least one adhesive bond, wherein a thermal conductive and/or temperature stable, in particular above 200° C., adhesive is used (paragraphs [0031] [0047] build-support may comprise high thermal conductivity; 
Regarding Claim 10, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that a dimension of the at least one carrying element is defined dependent on at least one geometrical parameter of the object to be built, preferably a geometrical parameter relating to a bottom surface of the object (Fig. 1 paragraph [0064] build platform lowers which allows the build surface – 45 to remain in substantially the same position within the machine while the object – 30 is built up from successive powder layers). 
Regarding Claim 11, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that the object is removed, in particular cut out of, the carrying element, after the additive manufacturing process is finished (paragraph [0040]).
Regarding Claim 12, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that a carrying element built as or comprising at least one metal foil and/or at least one metal sheet, preferably a titanium sheet or an aluminum sheet, is used (Fig.3 paragraph [0068] foil – 110 commercially pure titanium foil base-layer).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over Scott (US 2011/0241947).  Scott teaches the subject matter of claims 1-12 above under 35 U.S.C. 102(a)(1).
Regarding Claim 13, Scott discloses all the limitations of Claim 1 and further discloses that the method is characterized in that a carrying element extending in build direction 0.01 mm-2 mm, preferably 0.05 mm-0.15 mm, is used (paragraph [0018] preferably less than 250 microns (0.25 mm) thick. MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity.”  Alternatively, the Scott thickness clearly provides a thickness range which overlaps the claimed range and would have rendered the claimed range obvious even if not anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742